Addendum No. 2


Dated March 1, 2017 to that certain consulting agreement originally dated as of
the 1st day of September 2015 and as extended for one (1) year by Addendum No. 1
dated 01.03.2016 by and between  HCi Viocare, a Nevada corporation, having a
registered office at 123 W. Nye Lane, Suite 129, Carson City, NV 89706, U.S.A.
(the "Company") and Sergios Katsaros, resident of 8 Kehagia St., Filothei 15237,
Greece, (the "Consultant"), hereinafter referred to as the "Agreement".


In accordance with Item 2. – Term; Subsection 2.1 to the Agreement, the Company
hereby extends the Term for a period of  one (1) year  starting on 01.03.2017
and ending on 28.02.2018.


All other terms and conditions as contained in the Agreement remain in full
force and effect.
 
This Addendum No. 2 shall be appended to and form a part of the Agreement.
 
IN WITNESS WHEREOF the parties hereto have caused this Addendum No. 2 to be duly
executed and delivered as of the day and year first written above.





 
The Company 
 
 
 
/s/Sotirios Leontaritis
  
HCi Viocare
By its President
Sotirios Leontaritis
 
 
 
The Consultant
 
 
 
/s/Sergios Katsaros
  
Sergios Katsaros
   










